 1
     NICOLA T. HANNA
 2   Acting United States Attorney                                   js-6
 3   DAVID M. HARRIS
     Assistant United States Attorney
 4   Chief, Civil Division
 5   CEDINA M. KIM
     Assistant United States Attorney
 6
     Senior Litigation Counsel, Civil Division
 7   LARA A. BRADT, CSBN 289036
           Special Assistant United States Attorney
 8
           Social Security Administration, Region IX
 9         160 Spear Street, Suite 800
           San Francisco, California 94105
10
           Telephone: (415) 977-8921
11         Facsimile: (415) 744-0134
           E-mail: lara.bradt@ssa.gov
12
     Attorneys for Defendant
13
                          UNITED STATES DISTRICT COURT
14
                         CENTRAL DISTRICT OF CALIFORNIA
15
16   MICHELLE MARIE SMITH,                        )   No. 2:19-CV-06803
17                                                )
           Plaintiff,                             )   JUDGMENT OF VOLUNTARY
18                                                )   REMAND PURSUANT TO
                  v.
19                                                )   SENTENCE FOUR OF 42 U.S.C. §
     ANDREW SAUL,                                 )   405(g)
20   Commissioner of Social Security,             )
21                                                )
           Defendant.                             )
22
                                                  )
23
24         The Court, having approved the parties’ Stipulation to Voluntary Remand
25
     Pursuant to Sentence Four of 42 U.S.C. § 405(g) (“Stipulation to Remand”), IT IS
26
     HEREBY ORDERED, ADJUDGED, AND DECREED that the above-captioned
27
     action is remanded to the Commissioner of Social Security for further proceedings
28
     consistent with the Stipulation to Remand.


                                             -1-
 1
             03/24/20
     Date: ________________   __________________________
 2
                              HON. MARIA A. AUDERO
 3                            UNITED STATES MAGISTRATE JUDGE
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                               -2-
